UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-K Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2012 Commission File No. 000-50047 Calvin B. Taylor Bankshares, Inc. (Exact name of registrant as specified in its Charter) Maryland (State of incorporation or organization) 52-1948274 (I.R.S. Employer Identification No.) 24 North Main Street, Berlin, Maryland 21811 (Address of principal executive offices, including zip code) Registrant's telephone number, including area code:(410) 641-1700 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common Stock, par value $1.00 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) duringthe preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non- accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes oNo x The aggregate market value of the Common Stock, all of which has voting rights, held by non-affiliates of the registrant, as of June 30, 2012 was $58,659,192. This calculation is based upon the last price known to the registrant at which its Common Stock was sold as of the last business day of the registrant’s most recently completed second fiscal quarter.As of June 30, 2012, the last known sale price was $23.60 per share.There is not an active trading market for the Common Stock and it is not possible to identify precisely the market value of the Common Stock. On February 28, 2013, there were 2,969,776 shares of the registrant's common stock were issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE The Company's Proxy Statement for the Annual Meeting of Stockholders to be held on May 8, 2013, is incorporated by reference in this Form 10-K in Part I, Item 1 and Part III, Items 10, 11, 12, 13, and 14. The Company's Annual Report to Stockholders for the year ended December 31, 2012, pages 1 through 28, are incorporated by reference in this Form 10-K in Part II, Item 8, Financial Statements and Supplementary Data. 2 This Report contains statements which constitute forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and the Securities Exchange Act of 1934.These statements appear in a number of places in this Report and include all statements regarding the intent, belief or current expectations of the Company, its directors, or its officers with respect to, among other things: (i) the Company's financing plans; (ii) trends affecting the Company's financial condition or results of operations; (iii) the Company's growth strategy and operating strategy; and (iv) the declaration and payment of dividends.Investors are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, and that actual results may differ materially from those projected in the forward-looking statements as a result of various factors discussed herein and those factors discussed in detail in the Company's filings with the Securities and Exchange Commission. PART I Item 1. Business General Calvin B. Taylor Bankshares, Inc. (Company) was incorporated as a Maryland corporation on October 31, 1995.The Company owns all of the stock of Calvin B. Taylor Banking Company of Berlin, Maryland (Bank).The Bank, which commenced operation in 1890, is a commercial bank incorporated under the laws of the State of Maryland on December 17, 1907, with a main office located in Berlin, Maryland. Location and Service Area The Company, through the Bank, is engaged in a general commercial and retail banking business serving individuals, small- to medium-sized businesses, professional organizations, and governmental units.The Bank operates nine branches located throughout Worcester County, Maryland and one branch located in Sussex County, Delaware.The Bank draws most of its customer deposits and conducts most of its lending transactions within the communities in which these branches are located. Much of the Bank’s service area is located in or in close proximity to the coastal resort areas of Maryland, Delaware and Virginia, which have grown as resort and retirement communities.The principal components of the local economy are tourism, agriculture, and healthcare.The largest employers within the Bank’s service area include local and state governments, healthcare facilities, and the hospitality industry of the coastal resort areas. Banking Products and Services The Bank offers a full range of deposit services including checking, NOW, Money Market, and savings accounts, and time deposits including certificates of deposit.The transaction, savings, and certificate of deposit accounts are tailored to the Bank’s principal market areas at rates competitive with those offered in the area by other community banks.The Bank also offers Individual Retirement Accounts (IRA), Health Savings Accounts, and Education Savings Accounts.All deposits are insured by the Federal Deposit Insurance Corporation (FDIC) up to the maximum amount allowed by law.The Bank solicits these accounts from individuals, businesses, associations and organizations, and governmental authorities.The Bank offers individual customers up to $50 million in FDIC insured deposits through the Certificate of Deposit Account Registry Services® network (CDARS). The Bank also offers a full range of short- to medium-term commercial and personal loans.Commercial loans include both secured and unsecured loans for working capital (including inventory and receivables), business expansion (including acquisition of real estate and improvements), and purchase of equipment and machinery.Consumer loans include secured and unsecured loans for financing automobiles, home improvements, education, and personal investments.The Bank originates commercial and residential mortgage loans and real estate construction and acquisition loans.These lending activities are subject to a variety of lending limits imposed by state and federal law.The Bank lends to directors and officers of the Company and the Bank under terms comparable to those offered to other borrowers entering into similar loan transactions.The Board of Directors approves all loans to officers and directors and reviews these loans every six months. Other bank services include cash management services, 24-hour ATMs, debit cards, safe deposit boxes, direct deposit of payroll and social security funds, and automatic drafts for various accounts.The Bank offers bank-by-phone and Internet banking services, including electronic bill-payment, as well as electronic statement delivery to both commercial and retail customers.The Bank’s commercial customers can subscribe to a remote capture service that enables them to electronically capture check images and make on-line deposits.The Bank also offers non-deposit products including retail repurchase agreements. 3 Competition The Company and the Bank face strong competition in all areas of operations.The competition comes from entities operating in Worcester County, Maryland and Sussex County, Delaware and neighboring counties and includes branches of some of the largest banks in Maryland, Delaware, and Virginia. Its most direct competition for deposits comes from other commercial banks, savings and loan associations, and credit unions operating in its service areas.The Bank also competes for deposits with money market mutual funds and corporate and government securities.The Bank competes for loans with the same banking entities, as well as mortgage banking companies and other institutional lenders.The competition for loans varies from time to time depending on factors including, the general availability of lendable funds and credit, general and local economic conditions, current interest rate levels, conditions in the mortgage market, and other factors which are not readily predictable.Some competitors may provide products and/or services not offered by the Bank as a result of different risk management practices, additional resources, and less regulatory oversight. The Bank employs traditional marketing media including local newspapers and radio advertisements, to attract new customers.Bank officers, directors, and employees are active in numerous community organizations and participate in community-based events.These activities and referrals by satisfied customers are utilized to create new business. Employees As of December 31, 2012, the Bank employed 92 full-time equivalent employees.The Company's operations are conducted through the Bank.Consequently, the Company does not have separate employees.None of the employees of the Bank are represented by any collective bargaining unit.The Bank considers its relations with its employees to be good. SUPERVISION AND REGULATION The Company and the Bank are subject to state and federal banking laws and regulations which impose specific requirements or restrictions on, and provide for general regulatory oversight with respect to, virtually all aspects of operations.These laws and regulations are generally intended to protect depositors, the federal deposit insurance fund, and not for the protection of stockholders and creditors.The following is a summary of certain significant laws and regulations affecting the Company and the Bank.To the extent that the following summary describes statutory or regulatory provisions, it is qualified in its entirety by reference to the particular statutory and regulatory provisions. Proposed legislative changes and the policies of various regulatory authorities may affect the operations of the Company and the Bank and those effects may be material.The Company is unable to predict the nature or the extent of the effect on its business and earnings that fiscal or monetary policies, economic controls, or new federal or state legislation may have in the future. Recent Developments Monetary Policy The Federal Reserve Board of Governors and the Federal Open Market Committee (FOMC) are responsible for setting the nation’s monetary policy to promote the objectives of maximum employment, stable prices, and moderate long-term interest rates.The regulatory policies and actions of the Federal Reserve can have a significant impact on the operating results of banks.In the most stable economic times, the Company cannot reliably predict the effect of changing government policies on earnings, or loan and deposit levels. The Federal Reserve Open Market Committee (FOMC) reduced the federal funds rate from 4.25% at the beginning of 2008 to a range of 0.00% to 0.25% at the end of 2008.This rate has remained through 2012 and the FOMC has recently indicated that the fed funds rate will remain at this low level through 2015.Other short-term investments have experienced similar declines.The impact on the Company is reduced interest revenues and yields on federal funds sold, debt securities, and certificates of deposit in other banks.Increased liquidity during the same period and the short term nature of the Company’s investment portfolio resulted in significant downward repricing of debt securities and certificates of deposit in other banks.In addition, the historically low interest rate environment has decreased the loan portfolio yield as new loans are originated at competitive market rates and some existing borrowers request market interest rate adjustments. The Dodd-Frank Act On July 21, 2010, financial regulatory reform legislation entitled The “Dodd-Frank Wall Street Reform and Consumer Protection Act” (the “Dodd-Frank Act”) was signed into law. It implements changes in financial institution regulations that include: - Creation of the Consumer Financial Protection Bureau with responsibility for implementing, examining and enforcing compliance with federal consumer financial laws. - Changes to the assessment base for federal deposit insurance from the amount of insured deposits to consolidated assets less tangible capital, elimination of the cap on the size of the Deposit Insurance Fund (“DIF”) and an increase to the lowest level permissible for the DIF. - Provision of unlimited federal deposit insurance for non-interest bearing demand transaction accounts in insured depository institutions until December 31, 2012. - Repeal of the federal regulations prohibiting the payment of interest on demand deposit accounts of businesses depositors. - Amendment of the Electronic Fund Transfer Act (“EFTA”) to authorize the Federal Reserve to issue rules governing interchange fees charged for debit card transactions for card issuers having assets over $10 billion, and giving Federal Reserve enforcement power over a new requirement that these fees be reasonable and proportional to the actual cost of the transaction to the issuer. 4 On February 7, 2011, the FDIC approved a final rule on Deposit Insurance Assessments, Dividends, Assessment Base and Large Bank Pricing which implemented changes to the assessment system as promulgated by the Dodd-Frank Act.The final rule was effective April 1, 2011.Refer to “Deposit Insurance” below for further discussion. Title 14 of the Dodd-Frank Act includes requirements for lenders to prove that the borrower meets an “ability to repay” test for mortgage loans which is intended to improve underwriting to ensure that borrowers only get loans that have a proven ability to be repaid.The “ability to repay” test can be challenged in court for the entire life of the loan, raising the risk of litigation tremendously.On May 11, 2011, the Federal Reserve Board published for notice and comment a proposed rule amending Regulation Z (Truth in Lending) to implement amendments to the Truth in Lending Act (TILA) made by the Dodd-Frank Act.The proposed rule addressed new “ability to repay” requirements that generally will apply to consumer credit transactions secured by a dwelling and the definition of a “qualified mortgage.”Among other consumer financial protection laws, the Dodd-Frank Act transferred the Board’s rulemaking authority for TILA to the Consumer Financial Protection Bureau as of July 21, 2011.The final rule is required to be issued by January 2013 in accordance with the Dodd-Frank Act.Depending on the requirements specified in the final rule the Company’s loan origination could be significantly impacted including the ability to offer mortgages with demand features which help the Company manage interest rate risk. Effective August 21, 2011, the Federal Reserve Board repealed Regulation Q which prohibited the payment of interest on demand deposits accounts of business depositors.Due to the historically low interest rate environment there was no adverse impact to the Company and the Bank thus an interest bearing business deposit product has not been offered. On October 1, 2011, the Federal Reserve Board debit card interchange rates rule became effective for institutions with assets in excess of $10 billion.Although the Bank does not have assets in excess of $10 billion, it is anticipated that over time smaller community banks may be forced to match the fee reductions of larger institutions with which they compete.Management has not identified adverse impacts to debit card interchange revenue as a result of this rule. The full impact of the Dodd-Frank Act to the Company and the Bank cannot be determined at this time due to the complexity of the implementation of the legislation, ongoing political debate of its affects, and possible changes in community banking practices and markets.Due to the ongoing implementation of various rules from the Dodd-Frank Act over the coming years Management anticipates an increase in overall compliance costs. The Company Bank Holding Company Act of 1956 The Company is a bank holding company within the meaning of the Federal Bank Holding Company Act of 1956 ( BHCA). Under the BHCA, the Company is subject to periodic examination by the Federal Reserve and is required to file periodic reports of its operations and such additional information as the Federal Reserve may require.The Company's and the Bank’s activities are limited to banking, managing or controlling banks, furnishing services to or performing services for its bank subsidiary, or engaging in any other activity that the Federal Reserve determines to be so closely related to banking or managing and controlling banks as to be a proper incident thereto. Investments, Control, and Activities.With certain limited exceptions, the BHCA requires a bank holding company to obtain the prior approval of the Federal Reserve before (i) acquiring substantially all the assets of any bank, (ii) acquiring direct or indirect ownership or control of any voting shares of any bank if after such acquisition it would own or control more than 5% of the voting shares of such bank (unless it already owns or controls the majority of such shares), or (iii) merging or consolidating with another bank holding company. In addition, and subject to certain exceptions, the BHCA and the Change in Bank Control Act, together with regulations thereunder, require Federal Reserve approval (or, depending on the circumstances, no notice of disapproval) prior to any person or company acquiring "control" of a bank holding company, such as the Company.Control is conclusively presumed to exist if an individual or company acquires 25% or more of any class of voting securities of the bank holding company.Because the Company's Common Stock is registered under the Securities Exchange Act of 1934, under Federal Reserve regulations, control will be rebuttably presumed to exist if a person acquires at least 10% of the outstanding shares of any class of voting securities of the Company.The regulations provide a procedure for challenge of the rebuttable control presumption. Under the BHCA, the Company is generally prohibited from engaging in, or acquiring direct or indirect control of more than 5% of the voting shares of any company engaged in non-banking activities, unless the Federal Reserve, by order or regulation, has found those activities to be so closely related to banking or managing or controlling banks as to be a proper incident thereto. 5 Source of Strength; Cross-Guarantee.Under Federal Reserve policy, the Company is expected to act as a source of financial strength to the Bank and to commit resources to support the Bank in circumstances in which the Company might not otherwise do so. The Federal Reserve may require a bank holding company to terminate an activity or relinquish control of a nonbank subsidiary if the Federal Reserve determines that such activity or control poses serious risk to the financial soundness or stability of a subsidiary bank. Further, federal bank regulatory authorities have discretion to require a bank holding company to divest itself of any bank or nonbank subsidiary if the agency determines that divestiture may aid the depository institution's financial condition.The Bank may be required to indemnify, or cross-guarantee, the FDIC against losses it incurs with respect to any other bank controlled by the Company, which in effect makes the Company's equity investments in healthy bank subsidiaries available to the FDIC to assist any failing or failed bank subsidiary of the Company. Gramm-Leach-Bliley Act The Gramm-Leach-Bliley Act (also known as the Financial Services Modernization Act) was signed into law in 1999.Among other things, the Act repeals the restriction contained in the Glass-Steagall Act, on banks affiliating with securities firms.The Act permits bank holding companies to engage in a statutorily provided list of financial activities, including insurance and securities underwriting and agency activities, merchant banking, and insurance company portfolio investment activities.The Act also authorizes activities that are “complementary” to financial activities.The Act is intended to grant certain powers to community banks that larger institutions have accumulated on an ad hoc basis.The Act also required banks to provide notice to customers describing the bank’s policies regarding the sharing of nonpublic personal information with non-affiliated third parties.The Company has not engaged in any of the financial activities permitted by the Act, and it is not possible to determine the full effect that the Act has had on the competitive landscape of the Company and the Bank.One certain consequence of the Act is the increased cost of compliance with required disclosures. Securities Exchange Act of 1934 The Company’s common stock is registered with the Securities and Exchange Commission (SEC) under Section 12(g) of the Securities Exchange Act of 1934 (the Securities Act).The Company is, therefore, subject to periodic and ad hoc information reporting, proxy solicitation rules, restrictions on insider trading, and other requirements of the Act.The Dodd-Frank Act amended the Securities Act requiring that shareholders be provided the opportunity to submit advisory votes on executive compensation.The Company incorporated this requirement in its annual proxy statement. Sarbanes-Oxley Act The Sarbanes-Oxley Act (SOX) of 2002 imposed additional disclosure requirements in the Company’s reports filed with the SEC related to establishing and maintaining adequate internal control structure and procedures and assessing their effectiveness at the end of each fiscal year.SOX and SEC’s implementing regulations defined new standards of independence for insiders, provided guidance for certain Board committees including the composition of those committees, and established corporate governance requirements. The Bank General.The Bank operates as a state nonmember banking association incorporated under the laws of the State of Maryland.It is subject to examination by the FDIC and the state department of banking regulation for each state in which it has a branch.The States and the FDIC regulate or monitor all areas of the Bank’s operations, including security devices and procedures, adequacy of capitalization and loss reserves, loans, investments, borrowings, deposits, mergers, issuances of securities, payment of dividends, interest rates payable on deposits, interest rates or fees on loans, establishment or closure of branches, corporate reorganizations, maintenance of books and records, and adequacy of staff training to carry on safe lending and deposit gathering practices.The FDIC requires the Bank to maintain certain capital ratios and imposes limitations on the Bank’s aggregate investment in real estate, bank premises, and furniture and fixtures.The Bank is required by the FDIC to prepare and submit quarterly reports on the Bank’s financial condition. Under provisions of the Federal Deposit Insurance Corporation Improvement Act of 1991 (FDICIA), all insured institutions must undergo periodic on-site examination by the appropriate banking agency.The cost of examinations of insured depository institutions and any affiliates may be assessed by the agency against each institution or affiliate, as it deems necessary or appropriate.FDICIA also directs the FDIC to develop with other appropriate agencies a method for insured depository institutions to provide supplemental disclosure of the estimated fair market value of assets and liabilities, to the extent feasible and practicable, in any balance sheet, financial statement, report of condition, or other report of any insured depository institution.FDICIA also requires the federal banking regulatory agencies to prescribe, by regulation, standards for all insured depository institutions and depository institution holding companies relating, among other things, to: (i) internal controls, information systems, and audit systems; (ii) loan documentation; (iii) credit underwriting; (iv) interest rate risk exposure; and (v) asset quality. 6 Transactions With Affiliates and Insiders The Bank is subject to Section 23A of the Federal Reserve Act, which places limits on the amount of loans or extensions of credit to, or investment in, or certain other transactions with affiliated companies, and on the amount of advances to third parties collateralized by the securities or obligations of affiliates.The aggregate of all covered transactions is limited in amount, as to any one affiliate, to 10% of the Bank’s capital and surplus and, as to all affiliates combined, to 20% of the Bank’s capital and surplus.In addition, each covered transaction must meet specific collateral requirements.The Bank is also subject to Section 23B of the Federal Reserve Act which, among other things, prohibits an institution from engaging in certain transactions with certain affiliates unless the transactions are on terms substantially the same, or at least as favorable to such institution or its subsidiaries, as those prevailing at the time for comparable transactions with nonaffiliated companies. The Bank is subject to certain restrictions on extensions of credit to executive officers, directors, certain principal stockholders, and their related interests.Such extensions of credit (i) must be made on substantially the same terms, including interest rates and collateral, as those prevailing at the time for comparable transactions with third parties, and (ii) must not involve more than the normal risk of repayment or present other unfavorable features. Community Reinvestment Act The Community Reinvestment Act requires that the Bank shall be evaluated by its primary federal regulator with respect to its record in meeting the credit needs of its local community, including low and moderate income neighborhoods, consistent with safe and sound operations.These factors are also considered in evaluating mergers, acquisitions, and applications to open a branch or facility.The Bank received a satisfactory performance rating from the FDIC based on its most recent evaluation. The Bank Secrecy Act and USA Patriot Act The Bank Secrecy Act of 1970 (BSA) requires financial institutions to assist federal agencies to detect, deter, and prevent money laundering by filing and/or maintaining reports of large cash transactions or other suspicious transactions and establishing anti-money laundering programs and compliance procedures.BSA is also referred to as anti-money laundering law as it is designed to detect money laundering, tax evasion, or other criminal activities. In response to the terrorist attacks on September 11, 2001, Congress passed the Patriot Act.The Patriot Act requires that Banks prepare and retain additional records designed to assist the government in an effort to combat terrorism.The Act includes anti-money laundering and financial transparency provisions, and guidelines for verifying customer identification during account opening.The Act promotes cooperation between law enforcement, financial institutions, and financial regulators in identifying persons involved in illegal acts such as money laundering and terrorism. Other Regulations Interest and certain other charges collected or contracted for by the Bank are subject to state and federal laws concerning interest rates.The Bank’s loan operations are also subject to certain federal laws applicable to credit transactions, such as the: - Truth-In-Lending Act governing disclosures of credit terms to consumer borrowers - Real Estate Settlement Procedures Act requiring lenders toprovide disclosures to consumers at various times during an applicable transaction and which outlaws kickbacks that increase the cost of settlement services - Home Mortgage Disclosure Act of 1975 requiring financial institutions in metropolitan statistical areas to provide information to enable the public and public officials to determine whether a financial institution is fulfilling its obligation to help meet the housing needs of the community it serves - Equal Credit Opportunity Act prohibiting discrimination on the basis of race, creed, or other prohibited bases in extending credit - Fair Credit Reporting Act of 1978 governing the use and provision of information to credit reporting agencies - Fair Debt Collection Act governing the manner in which consumer debts may be collected by collection agencies, and the rules and regulations of the various federal agencies charged with the responsibility of implementing such federal laws. - Deposit operations of the Bank are subject to the Truth in Savings Act which governs disclosures of rate and fee information to consumer deposit customers - Right to Financial Privacy Act which imposes a duty to maintain confidentiality of customers’ financial records and prescribes procedures for complying with administrative subpoenas of financial records - Electronic Fund Transfers Act as implemented by the Federal Reserve Board’s Regulation E which governs automatic deposits to and withdrawals from deposit accounts and customers' rights and liabilities arising from the use of automated teller machines and other electronic banking services. 7 Deposit Insurance The FDIC establishes rates for the payment of deposit insurance premiums by federally insured banks and thrifts.The Deposit Insurance Fund (DIF) is maintained for commercial banks and thrifts, with insurance premiums from the industry used to offset losses from insurance payouts when banks and thrifts fail.Since 1993, insured depository institutions like the Bank have paid for deposit insurance under a risk-based premium system.The Federal Deposit Insurance Reform Act of 2005 creates a revised deposit insurance assessment rate structure, effective January 1, 2007.Under this system, assessment rates are based on Risk Categories as determined by a combination of CAMELS (Capital adequacy, Asset quality, Management, Earnings, Liquidity, Sensitivity to market risk) component ratings and financial ratios.In addition to the amount paid for deposit insurance, banks are assessed an additional amount to service the interest on the bond obligations of the Financial Corporation (FICO).Any increase in deposit insurance premiums for the Bank will increase the Bank’s operating expenses, and there can be no assurance that such costs can be passed on to the Bank’s customers. During 2009, as a consequence of recent bank and thrift failures, the DIF fell below target levels.FDIC replenished the fund in mid-2009 by levying a special assessment on insured depository institutions.This special assessment was expensed in the second quarter of 2009.Late in 2009, additional DIF replenishment was achieved by FDIC collecting prepaid insurance premiums from insured depository institutions in an amount calculated to cover premiums for the fourth quarter of 2009, and for all of 2010, 2011, and 2012.The prepaid amount was paid in December 2009 and is being expensed in the periods to which it applies. The Dodd-Frank Act changes the assessment base for federal deposit insurance from the amount of insured deposits to consolidated assets less tangible capital, elimination of the cap on the size of the Deposit Insurance Fund (“DIF”) and an increase to the lowest level permissible for the DIF.The final rule implementing the change in assessment base was effective April 1, 2011 and has resulted in a decrease to the Bank’s federal deposit insurance assessment going forward.Due to the differences between the assessment base at the time of the prepayment and as determined under the final rule the Bank has an excess prepaid amount at the end of 2012.The FDIC has announced that any prepaid amount remaining after payment of the March 2013 assessment invoice will be refunded on the June 2013 assessment invoice.The Bank will receive a refund of approximately $400,000 as a result of this procedure. Dividends The principal source of the Company's cash revenues comes from dividends received from the Bank.The amount of dividends that may be paid by the Bank to the Company depends on the Bank's earnings and capital position and is limited by federal and state laws, regulations, and policies.The Federal Reserve has stated that bank holding companies should refrain from or limit dividend increases or reduce or eliminate dividends under circumstances in which the bank holding company fails to meet minimum capital requirements or in which earnings are impaired. The Company's ability to pay any cash dividends to its stockholders in the future will depend solely on the Bank's ability to pay dividends to the Company.In order to pay dividends to the Company, the Bank must comply with the requirements of all applicable laws and regulations.Under Maryland law, the Bank must pay a cash dividend only from the following, after providing for due or accrued expenses, losses, interest, and taxes:(i) its undivided profits, or (ii) with the prior approval of the Department of Financial Regulation, its surplus in excess of 100% of its required capital stock.As of December 31, 2012, the Bank has $46,851,416 of undivided profits available for distribution.Under FDICIA, the Bank may not pay a dividend if, after paying the dividend, the Bank would be undercapitalized.See "Capital Regulations" below.See Item 5 for a discussion of dividends paid by the Company in the past three years. In addition to the availability of funds from the Bank, the future dividend policy of the Company is subject to the discretion of the Board of Directors and will depend upon a number of factors, including future earnings, financial condition, growth opportunities, and general business conditions.The amount of dividends that might be declared in the future presently cannot be estimated and it cannot be known whether such dividends would continue for future periods. 8 Capital Regulations The federal bank regulatory authorities have adopted risk-based capital guidelines for banks and bank holding companies that are designed to make regulatory capital requirements more sensitive to differences in risk profiles among banks and bank holding companies, account for off-balance sheet exposure, and minimize disincentives for holding liquid assets.The resulting capital ratios represent qualifying capital as a percentage of total risk-weighted assets and off-balance sheet items.The guidelines are minimums, and the regulators have noted that banks and bank holding companies contemplating significant expansion programs should not allow expansion to diminish their capital ratios and should maintain ratios well in excess of the minimums. Current guidelines require bank holding companies and federally regulated banks to maintain a minimum ratio of total risk-based capital to risk-weighted assets equal to 8%, of which at least 4% must be Tier 1 capital.Tier 1 capital includes common stockholders' equity before the unrealized gains and losses on securities available for sale, qualifying perpetual preferred stock, and minority interests in equity accounts of consolidated subsidiaries, but excludes goodwill and most other intangibles, and excludes the allowance for loan losses.Tier 2 capital includes the excess of any preferred stock not included in Tier 1 capital, mandatory convertible securities, hybrid capital instruments, subordinated debt and intermediate term-preferred stock, and general reserves for loan losses up to 1.25% of risk-weighted assets.Total capital is the sum of Tier 1 plus Tier 2 capital.The federal bank regulatory authorities have also implemented a leverage ratio, which is Tier 1 capital as a percentage of average total assets less intangibles, to be used as a supplement to the risk-based guidelines.The principal objective of the leverage ratio is to place a constraint on the maximum degree to which a bank holding company may leverage its equity capital base.The minimum required leverage ratio for top-rated institutions is 4%, but this minimum ratio is increased by 100 to 200 basis points for other than the highest-rated institutions. FDICIA established a capital-based regulatory scheme designed to promote early intervention for troubled banks and requires the FDIC to choose the least expensive resolution of bank failures.The capital-based regulatory framework contains five categories for compliance with regulatory capital requirements, including "well capitalized," "adequately capitalized," "undercapitalized," "significantly undercapitalized," and "critically undercapitalized."To qualify as a "well capitalized" institution, a bank must have a leverage ratio of no less than 5%, a Tier 1 risk-based ratio of no less than 6%, and a total risk-based capital ratio of no less than 10%, and the bank must not be under any order or directive from the appropriate regulatory agency to meet and maintain a specific capital level.As of December 31, 2012, the Company and the Bank were qualified as "well capitalized."For further discussions, see "Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operation - Capital." On June 7, 2012, the Board of Governors of the Federal Reserve, the Office of the Comptroller of the Currency, and the Federal Deposit Insurance Corporation (collectively the “banking agencies”) issued joint notices of proposed rulemaking that would revise and replace the banking agencies’ current regulatory capital framework.The proposed rules would implement the Basel III capital standards as established by the Basel Committee on Banking Supervision and certain provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act.As proposed, the new regulatory capital framework would apply to the Bank and would establish higher minimum regulatory capital ratios, add a new Common Tier 1 regulatory capital ratio, establish capital conservation buffers, and significantly revise the rules for calculating risk weighted assets.As currently written, the proposed rules would not apply to the Company as its total assets are currently less than $500 million. During 2012, management analyzed the proposed rules and estimated the potential impact on the Bank’s regulatory capital ratios, capital planning, and operations.A detailed comment letter identifying the potential impact on the Bank including opposition to the proposed rules was written by management and submitted to the Bank’s regulators.A copy of the letter, in its entirety, can be found on the website of the FDIC.In summary, three areas of the proposed rules will have a significant impact on the Bank’s regulatory capital ratios including, inclusion of unrealized gains and losses on available-for-sale securities in regulatory capital, increased risk weighting for residential mortgages and increased risk weighting for unused commitments.Inclusion of unrealized gains and losses on available-for-sale securities would create volatility in the Bank’s regulatory capital ratios as interest rates increase or decrease.However, the changes in capital would only be temporary as the Bank typically holds its securities until maturity or until a call option is exercised.Changes in the risk-weighting of residential mortgages and unused commitments, as written in the proposed rules, are estimated to decrease the Bank’s regulatory capital ratios by at least 550 bps.This reduction is significant but the Bank’s capital ratios would remain substantially in excess of regulatory minimum requirements.Due to the aforementioned impacts of the proposed rules, the Bank may be required to designate fewer investment securities as available-for-sale, make significant changes to its residential mortgage and line of credit product offerings, and consider selling residential mortgages from its portfolio.Costs of compliance related to the proposed rules are expected to have a negative impact on the Bank’s earnings. 9 Item 1A. Risk Factors The Company and the Bank are subject to various types of risk during the normal conduct of business.Investors should consider these risks and their possible consequences when making a decision to invest in the stock of the Company.Any of these risks could adversely affect the Company’s results of operation and financial condition causing the market price of the Company’s stock to decline. The following are descriptions of the significant categories of risk most relevant to the Company.The risks described below are not the only risks that apply to the Company.Management may not be aware of some risks and may judge others to be unlikely to have a material effect on the Company or the Bank.In the opinion of management, there has been no material increase in any level of risk incurred by the Company or the Bank during the period covered by this report. The Company may be adversely affected by conditions in the economy and financial markets. The Company’s asset quality and earnings are affected by general economic conditions.The Company relies on loan demand to generate earning assets that are the source of most of its revenues but also pose the greatest risk of loss during challenging economic times.The banking industry continues to endure adverse consequences of the regional and national economic recession which began in 2008.Borrowers have experienced both loss of income and declines in the value of their homes, businesses and investments, in addition to increased costs of living.As borrowers experience hardships that affect their ability to repay loans, the Bank experiences atypically high delinquencies, restructuring requests, loan charge offs, collateral repossessions, and mortgage foreclosures relative to its history.The impact on future results of operation of the Company and the Bank due to changes in macro and micro economic conditions cannot be estimated. The Company is exposed to lending risks including those related to asset quality and regulatory compliance. The primary source of revenue for the Company and the Bank is lending.During the ongoing economic downturn which began in 2008, the Company has suffered historically high levels of delinquencies, troubled debt restructurings, nonaccruals, and loan losses.Management expects continued high levels of delinquencies and loan losses to continue in subsequent periods until economic conditions improve.For further discussion, see the section of Management's Discussion and Analysis of Financial Condition and Results of Operation titled Composition of the Loan Portfolio. The banking regulations governing disclosures on loan originations, collections, and foreclosures are complex and change frequently.Failure to comply with applicable laws and regulations could result in penalties or other enforcement actions against the Company. The Company’s allowance for loan losses may be underestimated. The Company’s earnings may suffer from the failure of borrowers to fulfill their contractual commitment to the Bank.This risk encompasses the potential loss on a particular loan as well as the potential for loss from a group of related loans.The Bank provides for loan losses through an allowance for loan loss, which represents management’s estimate of inherent and specifically identified losses in the Bank’s loan portfolio.If the allowance for loan losses is not adequate, loan losses will reduce earnings and capital.For further discussion, see the section of Management's Discussion and Analysis of Financial Condition and Results of Operation titled Loan Quality and the Allowance for Loan Losses. The Company may have reduced earnings due to interest-rate risk caused by market conditions. The primary source of income for the Company is net interest income, which is the difference between revenue on interest-earning assets, such as investment securities and loans, and interest expense incurred on interest-bearing sources of funds, such as deposits and borrowings.Monetary policy and actions of the Board of Governors of the Federal Reserve System exert strong influence over the rates the Company can earn on loans or investment securities.Competitive pressures also factor into the rates the company pays on deposits or other borrowings.If the rates on interest-bearing deposits and other borrowings increase faster than the rates on loans and investments, the result could be a decline in earnings.The same result could occur if rates on loans and investments fall faster than rates on deposits and other borrowings.For further discussion, see the Net Interest Income section of Management's Discussion and Analysis of Financial Condition and Results of Operation. 10 The Company’s internal controls or transactional procedures may fail or be circumvented. Management maintains a system of policies, procedures, checks and balances known as “internal controls.”Internal controls are designed to ensure the likelihood of meeting corporate goals of accuracy, efficiency and legal compliance.A failure of internal controls could have an adverse effect on the Company’s reputation, results of operations, and financial condition. The Company’s procedures for completion of various transactions and operating processes include system automation, employee training and integrity, and procedural instructions.Problems with service or product delivery may adversely impact the Company’s reputation, results of operations, and financial condition. The Company and the Bank could fail to comply with complex laws, regulations, and supervisory guidance. Compliance risk is the risk to earnings or capital from noncompliance with federal and state laws, rules, and regulations.Compliance risk is often the greatest risk a bank faces regardless of its size or products.Compliance is subject to examination by federal and state bank regulators.A significant failure of compliance could result in monetary fines or penalties, restriction of banking or corporate activities, and damage to the Company’s reputation. The Company’s reputation could be damaged. As a community bank, community and customer relations are critical to the Bank’s success.Anything that would impair that reputation poses a significant risk and could have an adverse effect on earnings as well as the ability to retain or attract customers. The Company’s failure to make sound business decisions or to plan for future events could impair earnings or capital. The Company’s Strategic Plan is general in nature, emphasizing customer service and profitability as its mission and profitability as its primary objective.The Plan mentions basic loan underwriting criteria as a foundation for asset quality.It includes sections on management succession and community involvement.If the plan is misdirected or improperly implemented, the Company’s earnings or capital may be adversely affected. 11 Item 1B. Unresolved Staff Comments None. Item 2. Properties The Company has ten branch locations, all of which are owned by the Company or the Bank.The Bank leases the land on which the East Berlin branch is located.The locations are described as follows: Office Location Square Footage Main Office, Berlin 24 North Main Street, Berlin, Maryland 21811 24,229 East Berlin Office 10524 Old Ocean City Boulevard, Berlin, Maryland 21811 20th Street Office 100 20th Street, Ocean City, Maryland 21842 Ocean Pines Office 11103 Cathell Road, Berlin, Maryland 21811 Mid-Ocean City Office 9105 Coastal Highway, Ocean City, Maryland 21842 North Ocean City Office 14200 Coastal Highway, Ocean City, Maryland 21842 West Ocean City Office 9923 Golf Course Road, Ocean City, Maryland 21842 Pocomoke Office 2140 Old Snow Hill Road, Pocomoke, Maryland 21851 Snow Hill Office 108 West Market Street, Snow Hill, Maryland 21863 Ocean View, Delaware Office 50 Atlantic Avenue, Ocean View, Delaware 19970 The Berlin office is the centralized location for the Company and the Bank.Executive offices, loan processing, proof, bookkeeping, and the computer department are housed there.Most branches have a manager who also serves as a loan officer.All offices participate in normal day-to-day banking operations.The Company operates automated teller machines in all branches and at one non-branch location in a local hospital. Item 3. Legal Proceedings (a) There are no material pending legal proceedings to which the Company or the Bank or any of their properties are subject. (b) No proceedings were terminated during the fourth quarter of the fiscal year covered by this report. Item 4. Mine Safety Disclosures Not applicable. 12 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities The Company's Articles of Incorporation, as amended, authorize it to issue up to 10,000,000 shares of common stock.As of February 28, 2012 there were approximately 997 stockholders of record and 2,969,776 shares of Common Stock issued and outstanding.All outstanding shares of common stock of the Company are entitled to share equally in dividends from funds legally available, when, as, and if declared by the Board of Directors.The Company paid or declared dividends of $0.93 per share in 2012, $0.92 per share in 2011, and $0.91 per share in 2010. The following table presents high and low bid information obtained from the Over the Counter Bulletin Board and from other trades known to management of the Company.Because transactions in the Company’s common stock are infrequent and are often negotiated privately between the persons involved in those transactions, actual prices may be higher or lower than those included in this table.Additionally, the number of shares traded at high or low prices may vary significantly.There is no established public trading market in the stock, and there is no likelihood that a trading market will develop in the near future. Sales price per share High Low High Low First quarter $ Second quarter $ Third quarter $ Fourth quarter $ The Company publicly announced on August 14, 2003, that it would repurchase up to 10% of its outstanding equity stock at that time.As of January 1, 2005, and again on May 18, 2007, this plan was renewed by public announcement, making up to 10% of the Company’s outstanding equity stock available for repurchase at the time of each renewal.On January 13, 2010 and again on February 9, 2011, as part of its capital planning, the Board of Directors voted to suspend the stock buy-back program.On September 14, 2011, the Board reinstated this program and the Company publicly announced that it would repurchase up to 10% of its outstanding equity at that time (300,050 shares). There is no set expiration date for this program.No other stock repurchase plan or program existed or exists simultaneously, nor has any other plan or program expired during the period covered by this table.Common shares repurchased under this plan are retired.From its inception through December 31, 2012, there were 261,446 shares retired under this program with 17,769 of those shares being retired during 2012.As of December 31, 2012, there are 278,096 shares available to repurchase under the reinstated program announced on September 14, 2011. 13 Item 6. Selected Financial Data The following table presents selected financial data for the five years ended December 31, 2012. (Dollars in thousands, except for per share data) At Year End Total assets $ Total deposits $ Total loans, net of unearned income and allowance for loan losses $ Total stockholders’ equity $ Common shares issued and outstanding For the Year Average total assets $ Average stockholders' equity $ Net interest income $ Net income $ Cash dividend $ Per share data Book value $ Net income $ Cash dividends declared $ Other ratios Return on average assets % Return on average equity % Dividend payout ratio % Average equity to average assets ratio % 14 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operation The following discussion of the Company's financial condition and results of operations should be read in conjunction with the Company's financial statements and related notes and other statistical information included in this report. Critical Accounting Policies The Company’s financial condition and results of operations are sensitive to accounting measurements and estimates of inherently uncertain matters.When applying accounting policies in areas that are subjective in nature, management uses its best judgment to arrive at the carrying value of certain assets.One of the most critical accounting policies applied is related to the valuation of the loan portfolio. The allowance for loan losses (ALLL) represents management’s best estimate of inherent probable losses in the loan portfolio as of the balance sheet date.It is one of the most difficult and subjective judgments.The adequacy of the allowance for loan losses is evaluated no less than quarterly.The determination of the balance of the allowance for loan losses is based on management’s judgments about the credit quality of the loan portfolio as of the review date.It should be sufficient to absorb losses in the loan portfolio as determined by management’s consideration of factors including an analysis of historical losses, specific reserves for impaired loans, delinquency trends, portfolio composition (including segment growth or shifting of balances between segments, products and processes, and concentrations of credit, both regional and by relationship), portfolio management (including lending staff experience and changes), critical documentation and policy exceptions, risk rating analysis, interest rates and the competitive environment, economic conditions in the Bank’s service area, and results of independent reviews, including audits and regulatory examinations. Overview Consolidated income of the Company is derived primarily from operations of the Bank.Net income for 2012 was $4,357,100 compared to $4,618,511 for 2011, and $5,196,779 for 2010.The Company had a return on average equity of 5.64% and return on average assets of 1.01% for 2012, compared to returns on average equity of 6.10% and 7.05%, and returns on average assets of 1.12% and 1.30%, for 2011 and 2010, respectively. Results of Operations The Company’s net income of $4,357,100, or $1.46 per share, for the year ended December 31, 2012, was a decrease of $261,411 (5.66%) from net income of $4,618,511, or $1.54 per share, for the year ended December 31, 2011.Contributing to this was a $689,413 decrease in net interest income, a $28,691 decrease in noninterest revenue, and an increase of $233,707 in noninterest expenses.Offsetting these amounts was a $521,600 decrease in the provision for loan losses.These factors are discussed further in the following pages. The Company’s net income of $4,618,511, or $1.54 per share, for the year ended December 31, 2011, was a decrease of $578,268 (11.13%) from net income of $5,196,779, or $1.73 per share, for the year ended December 31, 2010.Contributing to this was a $449,214 decrease in net interest income, a $392,580 decrease in noninterest revenue, an increase of $115,300 in provision for loan losses, and an increase of $7,784 in noninterest expenses.These factors are discussed further in the following pages. The Company’s net income of $912,135 or $0.31 per share, for the quarter ended December 31, 2012, decreased by $218,494 (19.32%) from the net income of $1,130,629 or $0.38 per share, for the quarter ended December 31, 2011.The primary reason for the decrease was higher losses on the revaluation of Other Real Estate Owned (OREO), which was $164,360 higher in the 4th quarter of 2012 compared to the same period in 2011. The Company’s net income of $1,130,629 or $0.38 per share, for the quarter ended December 31, 2011, increased by $171,975 (17.94%) from the net income of $958,654 or $0.32 per share, for the quarter ended December 31, 2010.The primary reason for the increase was a lower provision for loan losses, which was $235,600 lower in the 4th quarter of 2011 compared to the same period in 2010. 15 Net Interest Income The primary source of income for the Company is net interest income, which is the difference between revenue on interest-earning assets, such as investment securities and loans, and interest expense incurred on interest-bearing sources of funds, such as deposits and borrowings.The level of net interest income is determined primarily by the average balances of interest-earning assets and the Company’s funding sources, such as deposits and securities sold under agreements to repurchase, and the rate spreads between interest-earning assets and funding sources.Changes in net interest income from period to period result from increases or decreases in the volume of interest-earning assets and interest-bearing liabilities, and increases or decreases in the average rates earned and paid on such assets and liabilities.The volume of interest-earning assets and interest-bearing liabilities is affected by the ability to manage the earning-asset portfolio, which includes loans, and the availability of particular sources of funds, such as noninterest-bearing deposits. The key performance measure for net interest income is the "net margin on interest-earning assets," or net interest income divided by average interest-earning assets.The Company's net interest margin for 2012 on a non-GAAP tax-equivalent basis was 3.68%, compared to 3.99% and 4.26% for 2011 and 2010, respectively.Because most of the Bank’s loans are written with a demand feature and the Bank originates very few variable rate loans, the income of the Bank should not change dramatically as interest rates change.However, due to the short term nature of the Company’s investment portfolio and its size as a percentage of interest-earning assets, the net interest income of the Bank can be impacted as interest rates change and investments reprice.Management of the Company monitors net margin on interest-earning assets and executes strategies to maximize it.The net interest margin may decline, however, if competition increases, loan demand decreases, the volume of nonaccruing loans increases, or the cost of funds rises faster than the return on loans and securities.Although such expectations are based on management's judgment, actual results will depend on a number of factors that cannot be predicted with certainty, and fulfillment of management's expectations cannot be assured.The Bank’s historically high levels of nonaccruing loans are one of the adverse consequences of a prolonged economic downturn during which many borrowers have experienced financial distress. The following tables present information including average balances of interest-earning assets and interest-bearing liabilities, the amount of related interest income and interest expense, and the resulting yields by category of interest-earning asset and interest-bearing liability.In these tables, dividends and interest on tax-exempt securities and loans are reported on a fully taxable equivalent basis, which is a non-GAAP measure as defined in SEC Regulation G and Item 10 of SEC Regulation S-K.Management believes that these measures provide better yield comparability as a tool for managing net interest income. 16 Average Balances, Interest, and Yields (Dollars stated in thousands) For the Year Ended December 31, 2012 For the Year Ended December 31, 2011 For the Year Ended December 31, 2010 Average Balance Interest Yield Average Balance Interest Yield Average Balance Interest Yield Assets Federal funds sold $ $
